Exhibit E
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAI SAI BABA LLC et al.                                 CIVIL ACTION No. 5:20-cv-02823

                               PLAINTIFFS,

        V.
                                                        JURY TRIAL DEMANDED
CHOICE HOTELS INTERNATIONAL, INC. and
CHOICE HOTELS OWNERS COUNCIL,

                               DEFENDANTS.



     DECLARATION OF [NAME OF DECLARANT] IN SUPPORT OF PLAINTIFFS’
      OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION

        I, [Sanjay Patel], declare as follows:

        1.      I am the [President] OF [MS Investments, Inc] and I have personal knowledge of

the facts set forth herein.

        2.      [MS Investments, Inc] operates [76] hotel(s) operating under a Choice brand mark,

located at [200 E. Willow St. Long Beach, CA 90806].

        3.      [MS Investments, Inc] cannot afford the cost of individual arbitration against

Choice Hotels International, Inc. and the Choice Hotels Ownership Council.

        4.      [MS Investments, Inc] hotel(s) has/have a maximum occupancy of [76].

        5.      In an average month before the beginning of the Covid-19 pandemic, the hotel(s)

had a normal occupancy rate of [80%] at an average daily rate of [$160].

        6.      Since the beginning of the Covid-19 pandemic, the average occupancy rate has

dropped to [55%] at an average daily rate of [$130].
        7.        In an average month before the beginning of the Covid-19 pandemic, [MS

Investments, Inc] had average revenues of approximately [250,000 MONTHLY REVENUES]

and expenses of [180,000 MONTHLY EXPENSES].

        8.        Due to the Covid-19 pandemic, [MS Investments, Inc] has average monthly

revenues of approximately [180,000 MONTHLY REVENUES] and expenses of [180,000

MONTHLY EXPENSES].

        9.        Due to the Covid-19 pandemic, [MS Investments, Inc] has been forced to lay off

staff, including [Sales Manager].

        10.       [MS Investments, Inc] has [200,000] cash on hand.

        11.       When entering into the Franchise Agreement with Choice Hotels International,

Inc., the Arbitration Provision was presented to [MS Investments, Inc] on a non-negotiable, take-

it-or-leave-it basis.

        12.       When entering into the Franchise Agreement with Choice Hotels International,

Inc., [MS Investments, Inc] was not represented by legal counsel.

        13.       For all of these reasons, [MS Investments, Inc], simply cannot afford the cost

of arbitration.

        14.       [MS Investments, Inc] has only been able to afford representation in this Action

due to an arrangement with its counsel, White and Williams LLP, whereby it is only required to

pay a $7,500.00 flat attorney’s fee, in addition to a contingency fee.

        15.       Paying even $7,500.00 for representation in this Action has been a significant

financial strain on [MS Investments, Inc]. Indeed, [MS Investments, Inc] has entered into a

payment plan with White and Williams, because it could not afford to make a single lump-sum

payment.


                                                 -2-
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and accurate.

       Executed this [8/12/2020] of August, 2020 in [200 E. Willow St. Long Beach, CA

90806].

                                                           ___/s/_Sanjay Patel________
                                                           [NAME OF DECLARANT]




                                              -3-
